              Case 2:18-cv-01190-JLR Document 35 Filed 06/25/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          RICH HALLMAN,                                  CASE NO. C18-1190JLR

11                                Plaintiff,               ORDER ON THE PARTIES’
                   v.                                      JOINT STATUS REPORT
12
            WELLS FARGO BANK, NA, et al.,
13
                                  Defendants.
14

15          On June 15, 2020, Plaintiff Rich Hallman filed a notice that the Ninth Circuit had

16   reached a judgment and issued a mandate in the case of Ibarra v. Wells Fargo Bank,

17   N.A., Case No. 18-55626. (Notice (Dkt. # 32).) Accordingly, the court lifted the stay it

18   imposed in this matter on March 18, 2019, and directed the parties to file a joint status

19   report. (See 3/18/19 Order (Dkt. # 33); see also Stay Order (Dkt. # 30).) In their June 23,

20   2020, joint status report, the parties represent that they are currently negotiating a plan for

21   the global mediation of this case and two other similar cases in federal district court in

22   California involving Wells Fargo mortgage broker wage and hour class actions. (JSR


     ORDER - 1
              Case 2:18-cv-01190-JLR Document 35 Filed 06/25/20 Page 2 of 2



 1   (Dkt. # 34) at 1.) The parties ask for 45 more days to file an additional joint status report

 2   “so that the Parties may finalize and inform the [c]ourt of their plan.” (Id.)

 3          Based on the foregoing representations, the court GRANTS the parties’ request

 4   and ORDERS the parties to file an additional joint status report within 45 days of the

 5   filing date of this order, which details the parties’ plan for a global mediation. In

 6   addition, the parties shall detail any remaining or outstanding class discovery, the date by

 7   which the parties can complete class discovery, the date by which Plaintiff Rich Hallman

 8   will be ready to file his motion for class certification, and any other matters that require

 9   the court’s attention. The court intends to set a schedule for the class certification motion

10   whether the parties engage in a global mediation or not.

11          Dated this 25th day of June, 2020.

12

13                                                     A
                                                       JAMES L. ROBART
14
                                                       United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
